Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on July 11, 2022 have been received.
Claim 24 is canceled by applicant. 
New claim 76 is added.
Claims 16, 19, 20, 25, 26, 28, 29, 34, 44, 46, 48, 51, 52, 59-63, 67-72 and 76 are pending in this application, claims 44, 46, 48, 51, 52, 59-63, 67-72 and 76 are withdrawn from further consideration (see Restriction/Election below), and claims 16, 19, 20, 25-26, 28, 29 and 34 are being examined on the merits.

Election by Original Presentation
Newly submitted claim 76 is are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
            Newly added claim 76 is drawn to an additional method and does not belong to only one of the combinations of specific categories provided by PCT Rule 13.2, and would have been restricted had they been presented previously. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 76 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claims 44, 46, 48, 51, 52, 59-63 and 67-72 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2021.
Answer to Arguments and Withdrawn Objection(s) and Rejection(s):
The objection to claims 19, 20, 25 and 29, is withdrawn due to the amendments to the claim filed on 07/11/2022.
The rejection of claims 25 and 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn due to the amendments to claims 25 and 26 and cancelation of claim 24 filed on 07/11/2022. 
The rejection of claims 16 and 34 under 35 U.S.C. 101, is withdrawn due to the amendments to claim 16 filed on 07/11/2022.
The rejection of claims 16 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al., is withdrawn due to the amendments to claim 16 filed on 07/11/2022.
Applicant arguments with respect to the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Azuma et al. in view of Abd-Elaliel et al. and Park et al. and Keller et al. (see p. 15 3rd and 4th paragraphs of Remarks filed on 7/11/2022), are fully considered and are persuasive therefore the rejection of claim 28 is withdrawn.
Applicant arguments with respect to the rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Azuma et al. in view of Abd-Elaliel et al. and Park et al. and Keller et al. (see p. 16 2nd  paragraph of Remarks filed on 7/11/2022), are fully considered and are persuasive therefore the rejection of claim 25 is withdrawn.
Applicant arguments with respect to the above-mentioned Objection and Rejections are moot because they are withdrawn.
Applicant's amendments to claim 26 necessitated the new ground(s) of rejection of claim 28 under 35 U.S.C. 112(b), presented in this Office action.

With respect to the rejection of claim 34 under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al., Applicant argues (p. 13 2nd paragraph of Remarks filed on 07/11/2022) that “Claim 34 requires that the sample is cystic fluid. Nowhere does Azuma et al. teach detecting at least one asp artyl protease or functional fragment thereof in a sample of cystic fluid. The Examiner points to the materials and methods section of Azuma et al. to say that mucus produced by mucin-producing tumors is cystic fluid. However, this is incorrect. A cyst is well understood to refer to a pocket of fluid. Cystic fluid must specifically be enclosed within a pancreatic cyst. Azuma et al. teaches the collection of pancreatic juice. As such, Azuma et al. does not teach, disclose or suggest detecting at least one aspartyl protease or functional fragment thereof in a sample of cystic fluid” , these arguments are considered but are not persuasive because as indicate din the previous Office action Azuma et al. disclose/teach mucus produced by mucin-producing tumors/adenoma (see for example, p 492 right-hand Colum “Materials and Methods” paragraphs titled “Subjects” and “Immunohistochemistry for CTSE” or Cathepsin E), and Cathepsin E or CTSE, is an intracellular aspartic proteinase, was detected in the pancreatic juice samples from mucin-producing adenoma (see for example, p. 493 right-hand column “Results” 2nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
In addition, before the effective filing date of the invention Morana et al. (Cancer Imaging. 2006 Jul 13;6(1):60-71) teach cystic pancreatic tumors are serous or mucinous structures (se for example, p. 60, Introduction, p. 61 both columns ,and Abstract). Therefore contrary to Applicant’s arguments Azuma et al. met the limitation of claim 34, because Azuma et al. teach pancreatic fluid (juice) samples mucin-producing adenoma.
With respect to the rejection of claims 16, 19, 20, 24, 26, 29 and 34 under 35 U.S.C. 103, Applicant argues (p. 14 2nd paragraph of Remarks file don 7/11/2022) that “The prior art fails to disclose the use of the biomarkers gastricsin and cathepsin E for the detection of distinguishing mucinous cysts from nonmucinous cysts …” are not persuasive because the features upon which applicant relies (i.e., distinguishing mucinous cysts from nonmucinous cysts) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's further arguments (se p. 16 of Remarks filed o 07/11/2022) are considered but are not persuasive because the arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, regarding exposing the sample to mass spectrometry (the elected species), Azuma et al. teach exposing the sample to at least one labeled antibody specific for an epitope of cathepsin E (a non-elected species) (pancreatic juice samples collected from patients was assayed by ELISA using CTSE monoclonal antibody, … Immunohistochemical analysis of CTSE showing expression of CTSE in pancreatic ductal adenocarcinomas) (see for example, p. 493 right-hand column “Results” 2nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
Moreover, regarding claims 24 and 26, before the effective filing date of the invention Abd-Elaliel et al. teach the technique of exposing a sample comprising at least one aspartyl protease and a specific for cathepsin E and analyzing by mass spectrometry to detect the proteolytic activity of the aspartic peptidase cathepsin E (Cath E) (selective aspartic peptidase substrate were incubated with a sample comprising aspartic peptidase/Cathepsin E and further analyzed by mass spectrometry or MS …  to selectively measure the proteolytic activity of Cath E) (see for example, p. 1003 right-hand column 2nd paragraph, and paragraphs 2.3. and 2.4., p. 1007 paragraph 3.5. and p. 1008 paragraph 4.).
Therefore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute mass spectrometry technique taught by the prior at to be useful in detecting the proteolytic activity of the aspartic peptidase/cathepsin E (as taught by Abd-Elaliel et al.) for the technique taught by Azuma et al. with a reasonable expectation of success in exposing a sample of least one aspartyl protease taught by Azuma et al. with as substrate specific for cathepsin E detecting a presence or quantifying an amount of cathepsin E in a sample of the subject, by contacting the sample with a substrate specific for cathepsin E and diagnosing a subject with a mucinous cyst when the presence or quantity of cathepsin E and/or gastricsin and/or functional fragment thereof is detected or quantified. Because Azuma et al. teach a method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl protease or functional fragment thereof in a sample, and CTSE as a useful marker for diagnosing pancreatic cancer, and because Abd-Elaliel et al. teach a technique of exposing a sample comprising at least one aspartyl protease and a specific for cathepsin E and analyzing by mass spectrometry to detect the proteolytic activity of the aspartic peptidase cathepsin E (Cath E). The motivation, for example, as taught by Abd-Elaliel et al. would be because the method allows selective detection of Cathespin E activity.
Regarding measuring carcinoembryonic antigen (CEA) quantity (claims 20 and 29). Park et al. teach measuring an amount of CEA or carcinoembryonic antigen in cyst fluid as a diagnostic biomarker for mucinous pancreatic cysts, which are important to predict pancreatic cancer/adenocarcinoma (see for example, p. 1 “Introduction”, p. 2 “Methods, p. 5 2nd-3rd paragraphs, p. 6 last paragraph, also Abstract). 
Therefore, a person of ordinary skill in the art before the effective filing date of invention knowing that increased CEA levels in cyst fluid is a biomarker for differentiating mucinous pancreatic cysts (as taught by Park et al.) would have been motivated to apply the teachings of prior art and to further measure CEA in the sample taught by prior art with a reasonable expectation of success in measuring an amount of CEA in the sample taught by Azuma et al. and provide the claimed diagnosing method. The motivation, for example, as taught by Park et al. would be because increased CEA levels in cyst fluid is a biomarker for differentiating mucinous pancreatic cysts.

Objection(s):
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to because of the following informalities:
In claim 25, line 1, before substrate, insert –specific--, and line 2, replace “ with formula” with – having an amino acid sequence--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "step (a)" in claim 26.  There is insufficient antecedent basis for this limitation in the claim, because neither claim 26 nor independent claim 16 recite a step (a).
	
Suggestion to obviate the rejection: provide antecedent basis for “step (a)” or delete it.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19, 20, 26, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (Int. J. Cancer. 1996, Vol. 67, p. 492-497) in view of Abd-Elaliel et al. (2010, which is cited in IDS filed on 05/04/2021) and Park et al. (2011, which is cited in IDS filed on 05/04/2021) and Keller et al. (Biochimie. 2010 Nov;92(11):1705-14).
Regarding claim 16, Azuma et al. teach a method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl protease or functional fragment thereof in a sample (Cathepsin E or CTSE, is an intracellular aspartic proteinase, was detected in the pancreatic juice samples from patients with mucin-producing adenoma, etc.) (see for example, p. 493 right-hand column “Results” 2nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
Regarding claim 34, Azuma et al. teach wherein the sample is cystic fluid (mucus produced by mucin-producing tumors) (see for example, p 492 right-hand Colum “Materials and Methods” paragraphs titled “Subjects” and “Immunohistochemistry for CTSE” or Cathepsin E).

Azuma et al. do not teach exposing the sample to mass spectrometry (the elected species), and further do not teach contacting the sample to at least one substrate specific for cathepsin E … (claim 24), the substrate is DEGWALQH (SEQ ID NO: 1) (elated species) (claim 25), contacting the sample with a substrate specific for cathepsin E… (claim 26) and further measuring the quantity of CEA in the sample (claim 20 and 29).
However, regarding exposing the sample to mass spectrometry (the elected species), although Azuma et al. teach exposing the sample to at least one labeled antibody specific for an epitope of cathepsin E (a non-elected species) (pancreatic juice samples collected from patients was assayed by ELISA using CTSE monoclonal antibody, … Immunohistochemical analysis of CTSE showing expression of CTSE in pancreatic ductal adenocarcinomas) (see for example, p. 493 right-hand column “Results” 2nd and last paragraphs, and p. 495 right-hand column 1st and 2nd paragraphs below Figure 4. legend).
Moreover, regarding exposing the sample to mass spectrometry (elected species), contacting the sample to at least one substrate specific for cathepsin E (claims 24 and 26), before the effective filing date of the invention Abd-Elaliel et al. teach a technique of exposing a sample comprising at least one aspartyl protease and a specific for cathepsin E and analyzing by mass spectrometry to detect the proteolytic activity of the aspartic peptidase cathepsin E (Cath E) (selective aspartic peptidase substrate were incubated with a sample comprising aspartic peptidase/Cathepsin E and further analyzed by mass spectrometry or MS …  to selectively measure the proteolytic activity of Cath E) (see for example, p. 1003 right-hand column 2nd paragraph, and paragraphs 2.3. and 2.4., p. 1007 paragraph 3.5. and p. 1008 paragraph 4.).
Therefore, in view of the above teachings a person of ordinary skill in the art before the effective filing date of the invention would have been capable of modifying the method taught by Azuma et al. by substituting the technique of mass spectrometry taught by the prior at to be useful in detecting the proteolytic activity of the aspartic peptidase/cathepsin E (taught by Abd-Elaliel et al.) for the detectingg method of Azuma et al. with a reasonable expectation of success in exposing a sample of least one aspartyl protease taught by Azuma et al. with as substrate specific for cathepsin E detecting a presence or quantifying an amount of cathepsin E in a sample of the subject, by contacting the sample with a substrate specific for cathepsin E and diagnosing a subject with a mucinous cyst when the presence or quantity of cathepsin E and/or gastricsin and/or functional fragment thereof is detected or quantified, . Because Azuma et al. teach a method of diagnosing a subject with a mucinous cyst or a pseudocyst comprising: detecting the presence, absence, and/or quantity of at least one aspartyl protease or functional fragment thereof in a sample, and CTSE as a useful marker for diagnosing pancreatic cancer, and because Abd-Elaliel et al. teach a technique of exposing a sample comprising at least one aspartyl protease and a specific for cathepsin E and analyzing by mass spectrometry to detect the proteolytic activity of the aspartic peptidase cathepsin E (Cath E). The motivation, for example, as taught by Abd-Elaliel et al. would be because the method allows selective detection of Cathespin E activity.
In addition, regarding the substrate having SEQ ID NO: 1 (claim 25), before the effective filing date of the invention Keller et al. teach techniques of generating specific synthetic peptides to sequence active site (specificity profiling) and protease substrates including aspartate proteases ,etc. (see for example, p. 1706 paragraph 2.2. and Table 1., and p. 1707 paragraphs 2.4.). Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of applying this known techniques known and available in the prior art to generate specific substrate(s) and provide the claimed substrate having specific peptide sequence of claim 25.
Regarding measuring CEA quantity (claims 20 and 29). Park et al. teach measuring an amount of CEA (carcinoembryonic antigen) in cyst fluid as a diagnostic biomarker for mucinous pancreatic cysts  which are important to predict pancreatic cancer/adenocarcinoma (see for example, p. 1 “Introduction”, p. 2 “Methods, p. 5 2nd-3rd paragraphs, p. 6 last paragraph, also Abstract). 
Therefore, a person of ordinary skill in the art before the effective filing date of invention knowing that increased CEA levels in cyst fluid is a biomarker for differentiating mucinous pancreatic cysts (as taught by Park et al.) would have been motivated to apply the teachings of prior art and to further measure CEA in the sample taught by prior art with a reasonable expectation of success in measuring an amount of CEA in the sample taught by Azuma et al. and provide the claimed diagnosing method. The motivation, for example, as taught by Park et al. would be because increased CEA levels in cyst fluid is a biomarker for differentiating mucinous pancreatic cysts.

Conclusion(s):
Claim 25 is objected to as being dependent upon a rejected base claim, and for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the objection set forth in this Office action. 
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, (b) paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651